TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN



NO. 03-10-00150-CV


Stearman Construction, LLC, a Texas Limited Liability Company, and Steven Stearman,
a/k/a Steven Ray Stearman, Individually, Appellants // The State of Texas, Cross-Appellant

v.

The State of Texas, Appellee// Stearman Construction, LLC, a Texas Limited Liability
Company, and Steven Stearman, a/k/a Steven Ray Stearman, Individually, Cross-Appellees




FROM THE DISTRICT COURT OF TRAVIS COUNTY, 345TH JUDICIAL DISTRICT
NO. S-1-GV-09-001640, HONORABLE GISELA D. TRIANA-DOYAL, JUDGE PRESIDING


O R D E R
PER CURIAM
	Appellants Stearman Construction, LLC, and Steven Stearman filed a notice of appeal
on March 8, 2010.  Appellants' brief was originally due May 7, but the deadline was extended to
June 28.  Cross-appellant the State of Texas filed its appellant's brief on June 4.  On June 30,
appellants' attorney filed a motion to withdraw, and that motion was granted on July 26.  On
January 14, 2011, we notified appellants that their brief was overdue, asking for a response no later
than January 24 and cautioning appellants that the appeal would be dismissed for want of
prosecution if timely action was not taken.  To date, appellants have not responded to our notice. 
We therefore dismiss the appeal for want of prosecution.  Tex. R. App. P. 42.3(b).  The State's cross-appeal will continue, styled The State of Texas v. Stearman Construction, LLC, a Texas Limited
Liability Company, and Steven Stearman, a/k/a Steven Ray Stearman, Individually.  The Stearman
parties, now appellees, have until June 3 to file their appellees' brief.  If an appellees' brief is not
filed, the Court will proceed to consider the appeal based only on the State's brief and the appellate
record. 

Before Justices Puryear, Pemberton and Rose
Filed:   May 4, 2011